Pfeifer, J.,
dissenting.
{¶ 21} R.C. 5713.08(A) determines when the Tax Commissioner may consider an application for exemption. Pursuant to R.C. 5713.08(A)(1), the commissioner may “not consider” an exemption until the county treasurer certifies “[t]hat all taxes * * * levied and assessed against the property sought to be exempted have been paid in full to the date upon which the application for exemption is filed.” (Emphasis added.) The key phrase in R.C. 5713.08(A)(1) is “paid in full to the date” the application is filed. The statute does not require that taxes be paid in full “on the date” the application is filed or “at the date the application is filed” or “upon the date the application is filed.” The General Assembly purposely picked a prepositional phrase — “to the date” — that does not require taxes to be paid on the date the exemption application is filed. The limitation is upon when the application may be considered. The General Assembly tells taxpayers that they may file an application for exemption but that the Tax Commissioner cannot act upon it until the taxes that were due on the date of the application are paid.
{¶22} The Tax Commissioner here did not consider the application for exemption until the Salvation Army paid the taxes it owed up to the date it filed its application. At that point, the commissioner properly considered the application.
{¶ 23} There is a key difference between this case and Cleveland Clinic Found v. Wilkins, 103 Ohio St.3d 382, 2004-Ohio-5468, 816 N.E.2d 224. In Cleveland Clinic, the applicant had never paid the taxes owed, and thus, we held that the Tax Commissioner could not consider the application for exemption. Cleveland *120Clinic does not apply to an entity that has paid its applicable taxes and thus does not apply to the Salvation Army in this case. A holding in favor of the Salvation Army does not overturn Cleveland Clinic, it simply means that entities that pay their taxes are treated differently from those that do not.